Citation Nr: 1729835	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a psychiatric disability.

2.  Entitlement to a rating in excess of 10 percent for chronic rhinitis. 

3.  Entitlement to a separate compensable rating for bruxism. 


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from October 1989 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In November 2014, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in connection with his claims for a rating in excess of 30 percent for a psychiatric disability and entitlement to a separate compensable rating for bruxism.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in March 2015, at which point it was remanded for further development.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, additional development is required before the Veteran's claims can be adjudicated on the merits. 
 
During his November 2014 video conference hearing before the Board, the Veteran stated that he was currently receiving Social Security disability benefits.  However, a review of the evidence of record shows that there are no Social Security Administration records associated with the Veteran's claims file.  Accordingly, a remand is required to obtain these records in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2016).

Additionally, with respect to the Veteran's claim for a rating in excess of 10 percent for chronic rhinitis, the Board notes that, pursuant to the Board's March 2015 remand, a statement of the case was issued by the AOJ in November 2015.  The Veteran perfected his appeal by filing a timely VA Form 9 in December 2015.  On this substantive appeal, the Veteran requested a video conference hearing before the Board.  To date, this hearing request has been neither withdrawn nor scheduled.  Therefore, a remand to schedule the Veteran for the requested hearing with respect to his claim for a rating in excess of 10 percent for chronic rhinitis is required.  38 C.F.R. § 20.703 (2016).  The Veteran is already waiting for a hearing in connection with his claim for a rating in excess of 10 percent for his service-connected lumbar strain with arthritis.

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file any outstanding post-service treatment records from March 2016 to present. 

2.  .  Contact the Social Security Administration and request a copy of the Veteran's completed Social Security disability benefits file, including any medical records used in granting disability benefits to the Veteran.  

If the AOJ cannot locate these records, they must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to these claims.

3.  Schedule the Veteran for a video conference hearing in accordance with his December 2015 request for his claim for a rating in excess of 10 percent for chronic rhinitis at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof. 

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


